DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,902,621. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards methods and systems for deformable image registration using CBCT image data, wherein the patented application is narrower in scope and as such anticipates the broader claims of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for the following reasons. Claims 1, 8 and 15 are all independent claims that recite a limitation to: “wherein for a specific pixel in the 2D CBCT image, the image mask contains a corresponding data-field indicating whether the specific pixel contains valid image data that are generated based on CBCT-scanning of the object” leads to indefiniteness for a couple reasons. 
1. It is unclear if the “data field” is gathered from and corresponds to the extracted metadata, DICOM information? Alternatively, or if it is a separate field that is open to interpretation with respect to generalized scanning parameters? 
2. What constitutes a “data field” that is contained in the “image mask” which indicates “whether a specific pixel contains valid image data”? A traditional masking operation simply hides certain portions of an image in order to emphasize or segment other portions. Is there a field for the mask itself, or for each pixel in the mask? Is the field a binary operator indicative of image validity for each pixel or for the overall mask? As such it is unclear from the claimed feature, if this mask corresponds to a traditional image processing masking operation or if the applicant intends to use it in a different manner. 
For purposes of examination, examiner will conclude the common-mask guided image reconstruction of Chen for enhanced 4-D CBCT reconstruction using motion-map constrained image reconstruction (MCIR) to be applicant’s “wherein for a specific pixel in the 2D CBCT image, the image mask contains a corresponding data-field indicating whether the specific pixel contains valid image data that are generated based on CBCT-scanning of the object”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPub US 2018/0025510 A1), hereby referred to as “Chen”, in view of Urman et al. (US PGPub US 2018/0160933 A1), hereby referred to as “Urman”. 
Consider Claims 1, 8 and 15. 
Chen teaches: 
-; 1. (Currently Amended) A method, comprising: / 8. (New) A method, comprising: / 15. (New) A registration-enhancement system, comprising: a processor; and a non-transitory computer-readable medium having stored thereon instructions that, in response to execution by the processor, cause the system to: (Chen: abstract, [0008]-[0010], [0146]-[0155], Figure 3)
-; 1. receiving a two-dimensional (2D) computed tomography (CT) image of an object; / 8.receiving a plurality of two-dimensional (2D) computed tomography (CT) image of an object;  / 15. receive a two-dimensional (2D) computed tomography (CT) image of an object;,(Chen: [0006], [0024]-[0026] FIG. 1 illustrates an exemplary system and environment 100 for constructing images representing a four-dimensional computed tomography sequence of an object 110. The images may be constructed or reconstructed from projections taken from multiple angles with respect to the object 110 and at multiple times (which may correspond to phases, as described herein).)
(Chen: [0006], [0026]-[0033], [0026] FIG. 1 illustrates an exemplary system and environment 100 for constructing images representing a four-dimensional computed tomography sequence of an object 110. The images may be constructed or reconstructed from projections taken from multiple angles with respect to the object 110 and at multiple times (which may correspond to phases, as described herein). For example, the object 110 may be an organ, a tumor, some other portion of an organism, or any other suitable subject of CBCT scanning. Additionally, the four-dimensional computed tomography sequence may be a four-dimensional cone-beam computed tomography sequence. [0031] According to some embodiments, each iteration of the iterative processing may include the processor(s) 120 reconstructing first image portions representing first portions of the object 110. The reconstructing of each first image portion may be based on projections in a respective group. [0032] Each iteration may also include the processor(s) 120 reconstructing a second image portion representing the second portions of the object 110. Additionally, the reconstructing may be based on projections in multiple groups and on the reconstructed first image portions. Because the second image portion represents stationary portions of the object, the portion of the object represented in each of the groups, even though corresponding to different phases of motion of the object, should be the same. Accordingly, combining images across multiple phases provides more data usable for image reconstruction in a shorter time.)
(Chen: [0035]-[0040], [0035] According to some embodiments, the processor(s) 120 may compute a common-mask based on differences between a 3DCBCT volume and a 4DCBCT volume, as described herein. Additionally, the processor(s) 120 may apply the common-mask to obtain an initial solution of reconstructing the first image portions and an initial solution of reconstructing the second image portion. The processor(s) 120 may use either, both, or neither of these initial solutions to increase the performance of the image reconstruction by providing an acceptable starting point for the reconstructions. [0036] According to some embodiments, for each group, the processor(s) 120 may combine a solution of reconstructing the first image portions with a solution of reconstructing the second image portion. This combination may produce a constructed image for the group. For example, the constructed image may be the complete image for the corresponding phase, including both the static and motion portions. Additionally, the processor(s) 120 may combine each constructed image for each group, which may produce a series of constructed images. This series of constructed images may be a 4DCBCT series of images, which may be played back to show the locations and time-based movements of the object 110 and/or used to target the object 110 or some portion of it for radiation therapy. [0043]-[0061])
-;1. and performing image processing to generate a common mask image based on the image mask, the 2D CT image, and the CBCT image. / 8.and performing image processing to generate a common mask imagebased on the image mask, one of the plurality of 2D CT images, and the specific CBCT image. / 15.  and perform image processing to generate a common mask image based on the image mask, the 2D CT image, and the CBCT image.  (Chen: [0063] Acquiring the common mask U may be the first step and a critical step for the some embodiments of the c-MGIR algorithm. The effectiveness of some embodiments of the c-MGIR algorithm may be largely dependent upon how well the common-mask, which separates moving and stationary components of the images, can be identified. To obtain the common-mask U, we used x, volumes extracted from the computing process of U as our initial solution to start the optimization on equations (15) and (16) rather than maneuver the U calculation and optimization iterations as two completely separate steps, as MCIR did. In this way, some embodiments of the entire algorithm can become more computationally effective. The common mask calculation method can be briefly described as follows. [0064]-[0071], [0090] The detailed workflow of some embodiments of the c-MGIR algorithm may be described as follows. Step 1: a priori reconstructed 3DCBCT may be reconstructed using FDK algorithm with full projections, and it may be used as the initial solution for common-mask generation. Step 2: the priori 3DCBCT volume may be updated with phase-wise sorted projections by a conventional CS-type algorithm for each phase (equation (17)). Then the updated volumes of all phases may be subtracted from the priori-3DCBCT according to equation (19). The differences may subsequently be summed to obtain normalized motion-map matrix M according to equation (18). Eventually the mask may be calculated according to equation (20) with T=0.015. Meanwhile, updated phase volumes may be obtained from equation (17) and may be used as a good initial solution for the following reconstruction process. Step 3: the static volume and moving volumes for all phases may be solved by updating two sub-optimization problems (equations (15) and (16)) alternatively. Two minimization loops corresponding to the two sub-optimization procedures are illustrated in the algorithm below (showing a computational process that may occur at each iteration for c-MGIR algorithm). In the first minimization step, the motion volumes may be updated with phase-wise sorted projections by using the motion-free volume updated from the second minimization step. In the second step, the motion-free regions may be updated using the motion volumes updated from first step. These two procedures may be iteratively repeated until updated 4DCBCT volume reaches a desired image quality. )
Even if Chen does not specifically teach: “2D CBCT image data” or a “deformable image registration”
Zhu teaches: 
1. (Currently Amended) A method, comprising: / 8. (New) A method, comprising: / 15. (New) A registration-enhancement system, comprising: a processor; and a non-transitory computer-readable medium having stored thereon instructions that, in response to execution by the processor, cause the system to: (Zhu: abstract, Generally, the improved methods involve generating a plurality of two-dimensional projection
images of a subject from a three-dimensional multidetector computed tomography image of the subject. This is followed by subtracting the plurality of two-dimensional projection images from a plurality of two-dimensional cone beam projection images of the subject to produce a plurality of two-dimensional estimated error projections that comprise an estimated error in the plurality of two-dimensional cone beam projection images. [0045] In an example of the embodiment, the plurality of two dimensional estimated error projection images can be subtracted from the plurality of two-dimensional cone beam projection images to generate a plurality of two-dimensional corrected cone beam projection images. Once the plurality of two-dimensional corrected cone beam projected images has been generated, a three-dimensional corrected CBCT image of the subject can be constructed from the plurality of two-dimensional corrected cone beam projection images. [0053], Figure 1)
1. receiving a two-dimensional (2D) computed tomography (CT) image of an object; / 8.receiving a plurality of two-dimensional (2D) computed tomography (CT) image of an object;  / 15. receive a two-dimensional (2D) computed tomography (CT) image of an object; (Zhu: [0053] FIG.1 shows the workflow of the shading correction algorithm, present invention using planning MDCT images (the projections shown are acquired in a half-fan mode.) The planning MDCT image was first calibrated from HU to linear attenuation coefficients as if it were acquired in a scatter-free CBCT system)
1. receiving a 2D cone beam computed tomography (CBCT) image of the object; / 8.receiving a 2D cone beam computed tomography (CBCT) image of the object;   / 15. receive a 2D cone beam computed tomography (CBCT) image of the object; (Zhu: [0045] In an example of the embodiment, the plurality of two dimensional estimated error projection images can be subtracted from the plurality of two-dimensional cone beam projection images to generate a plurality of two-dimensional corrected cone beam projection images. Once the plurality of two-dimensional corrected cone beam projected images has been generated, a three-dimensional corrected CBCT image of the subject can be constructed from the plurality of two-dimensional corrected cone beam projection images. [0053] A CBCT scan was carried out on the same phantom with a narrowly opened collimator, a fanbeam equivalent geometry where scatter is inherently suppressed, and reconstructed in mm-1. Note that the fan-beam
scan, employed to obtain reference images in this study, was different from the MDCT scan, which is often called "fanbeam CT'' by some researchers. Based on the CBCT and the MDCT reconstruction values in the same regions of interest (ROIs), an affine function was obtained and used as the calibration formula.)
- 1. and performing a deformable image registration (DIR) operation to generate a registered image based on the 2D CT image, and the 2D CBCT image. / 8.and performing a deformable image registration (DIR) operation to generate one of a plurality registered images based on one of the plurality of 2D CT images, and the specific 2D CBCT image. / 15.  and perform a deformable image registration (DIR) operation to generate a registered image based on the 2D CT image, and the 2D CBCT image. (Zhu: [0053] The calibrated MDCT image was then spatially registered to the CBCT image, which was reconstructed from the raw projections using a standard algorithm. After
that, the estimated CBCT primary signals were obtained via forward projection of the registered MDCT data and Beer's law. For a given projection angle, subtraction of the simulated primary projection from the raw CBCT projection gave the (generally low frequency) scatter signals plus any primary signal differences between the MDCT and the CBCT scans. These primary signal differences were mainly high frequency due to registration errors from patient deformation. Scatter signals were therefore estimated from these difference images by low frequency filtering or smoothing. Finally, the estimated scatter was subtracted from the raw CBCT projections and scatter-corrected CBCT images were reconstructed)
It would have been obvious before the effective filing date of the claimed invention was made to one of ordinary skill in the art to modify Chen’s CBCT reconstruction using a common-mask approach and substitute in the 2D CBCT image data of Zhu, as they are both directed towards correction and reconstruction of CBCT image data. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to substitute Zhu’s 2D CBCT image data into Chen’s algorithm for deformable image registration process and reconstruction process, as the algorithm would naturally lend itself to Zhu’s two-dimensional CBCT data and would improve the overall accuracy of the reconstruction of that image data for clinical purposes.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of Chen, while the teaching of Zhu continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of accurately and efficiently leveraging Chen’s masking operation for CBCT reconstruction for multi-dimensional CBCT reconstruction. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question. 
Urman teaches:
-; 1. A method to improve medical image registration, comprising: / 8. A method to improve medical image registration, comprising: / 15. A registration-enhancement (Urman: abstract, [0010]-[0020])
-; 1. receiving, by a deformable image registration (DIR) system, a MR image template generated by MR imaging of an object; / 8. receiving, by a deformable image registration (DIR) system, a plurality of MR images generated by MR imaging of an object; / 15. an image-receiving module configured to receive a MR image generated by MR-imaging of an object, (Urman: [0029]-[0034], Figures 1 and 8; [0034] FIG. 1 describes a process 100 for using the realistic head model of the healthy individual to create a realistic head model for any given patient by using the existing head model as a deformable template. [0033] In some embodiments, the realistic head model template of the healthy individual provides TPMs of tissue types. That is, each point in the model is represented by respective probabilities of that point belonging to various tissue types such as white matter, grey matter, CSF, etc. In some embodiments, the realistic head model template of the healthy individual provides one TPM per tissue type (e.g., 6 TPMs for 6 tissue types of white matter, grey matter, skull, scalp, CSF, and air). [0034] FIG. 1 describes a process 100 for using the realistic head model of the healthy individual to create a realistic head model for any given patient by using the existing head model as a deformable template.) 
-; 1. receiving, by the DIR system, a diffusion tensor/weighted image data is generated by MR imaging of the object; / 8. receiving, by the DIR system, a plurality of diffusion tensor/weighted image data is generated by MR imaging of the object; / 15. and receive a diffusion tensor/weighted image data is generated by MR imaging of the object; (Urman: [0029]-[0034], Figures 1 and 8; [0034] FIG. 1 describes a process 100 for using the realistic head model of the healthy individual to create a realistic head model for any given patient by using the existing head model as a deformable template. [0035] The process 100 begins in step S1, which is the acquisition of an appropriate set of MRI images. In step S1 an MRI data set for an individual patient is acquired using any conventional approach. This data set preferably includes MRIs carrying structural data (such as that obtained from Tl or T2 MRI sequences). Optionally, additional sequences mady also be acquired such as DTI or perfusion imaging that may carry additional information that could be useful for model creation as will be described hereinafter. In some instances, the parameters of the MRI sequences are optimized to increase contrast between specific tissue types. [0036] Preferably, the MRis are acquired at the highest resolution that is practically possible. Usually, resolution of better than 1 mmxl mmxl mm is desired. However, images with lower resolution can also be used. [0037] Optionally, DTI or Diffusion-weighted magnetic resonance imaging (DWI) data are acquired as well.)
-; 1. generating, by the DIR system, an image mask based on information extracted from the MR image, wherein for a specific pixel in the MR image, the image mask contains a corresponding data-field indicating whether the specific pixel contains image data generated based on the scan data of the object; / 8. generating, by the DIR system, an image mask based on information extracted from a specific MR image selected from the plurality of MR images, wherein for a specific pixel in the specific MR image, the image mask contains a corresponding data-field indicating whether the specific pixel contains image data generated based on the scan data of the object; / 15. a mask-generating module configured to generate an image mask based on information extracted from the MR image, wherein for a specific pixel in the MR image, the image mask contains a corresponding data-field indicating whether the specific pixel contains image data (Urman: [0038] Process 100 continues in Step S2, which is image pre-processing. However, in some cases, no pre-processing is needed and Step S2 may be skipped. In step S2, image pre-processing is performed on the data obtained in step S1 to obtain a cleaner image. [0039]-[0042], [0043] Process 100 continues in Step S3, which is masking of abnormal regions in the head. Step S3 is implemented only if a tumor or other abnormality (e.g., skull defects/flaps) exists in the patient MRI images. In step S3, these abnormal regions are masked out as depicted in image 300 in FIG. 3. Optionally, the regions that are masked may extend beyond the tumor/abnormality if necessary so as to include all regions in which the normal structure of the brain has been significantly disturbed due to the presence of the tumor or other defects, [0044]-[0046])
-; 1. and performing a deformable image registration (DIR) operation to generate a registered image based on the image mask, the 2D CT image, and the 2D CBCT image. / 8.and performing a deformable image registration (DIR) operation to generate one of a plurality registered images based on the image mask, one of the plurality of 2D CT images, and the specific 2D CBCT image. / 15.  and perform a deformable image registration (DIR) operation to generate a registered image based on the image mask, the 2D CT image, and the 2D CBCT image. (Urman: [0043]-[0049], [0050] Process 100 continues in step S4, which is Spatial Normalization/Registration. In step S4, a mapping that warps the current set of MRI images for a given patient into the standard space of the template model is identified. FIG. 4 depicts the normalization/registration process 400 that generates the mapping and inverse mapping between a patient MRI image 402 (with a masked-out abnormality) and the deformable model template 404 of a healthy individual. The inverse of this mapping is also identified (for use in step S5 below to map from the standard space to the space of the patient MRI set). [0051]-[0058], [0058] Process 100 continues in Step S5, which is Deforming/Warping the template into the desired space. In step S5, the inverse mapping found in step S4 is applied to the deformable model template to map the defo rmable model template into the coordinate system of the patient MRI images. FIG. 5 depicts the deforming/warping process 500 that applies the inverse mapping to a deformable model template 502 to obtain the warped model 504. In some embodiments, the inverse mapping applies a three-dimensional transformation to the deformable model template 502, thereby warping the deformable model template 502 to conform to patient-specific anatomical attributes.)
It would have been obvious before the effective filing date of the claimed invention was made to one of ordinary skill in the art to modify the combination of Chen and Zhu for multi-dimensional CBCT reconstruction using a common-mask approach to further leverage Urman’s deformable image registration as it was a known technique, commonly used in medical image registration and reconstruction. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to modify the combination of Chen and Zhu because deformable image registration is commonly available and applicable to the overall field of endeavor (Chen: [0006]) of CBCT image reconstruction, with the teachings of Urman as it further refines the steps necessary for an accurate and efficient image registration in medical image reconstruction.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of the combination of Chen and Zhu, while the teaching of Urman continues to perform the (Urman: [0020]) in order to more accurately refine the combination of Chen Zhu for CBCT reconstruction. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question. 

Claim 2. The combination of Chen, Zhu and Urman teaches: The method as recited in claim 1, further comprising: performing a dose estimation or a contour propagation on the object based on the registered image. (Chen: [0022], [0087], [0082] As described above, high quality phase resolved images can be reconstructed using clinical FB-CBCT scan projections without the need of increasing imaging dose or scanning time. Some embodiments of c-MGIR algorithm include important features, such as the following: 1. Some embodiments of c-MGIR may introduce a separable common-mask that may separate moving part of the images from the static part and solve them simultaneously with two sub-optimization problems. It should be emphasized that the strategy of solving the moving and static volumes between the MCIR algorithm and some embodiments of c-MGIR are fundamentally distinct. For example, the MCIR algorithm only updated moving anatomy at each iteration while keeping the static volume acquired from FDK reconstructed 3D FB-CBCT. In contract, some embodiments of the c-MGIR algorithm may update both moving and static volumes with two separable fidelity terms and two separable energy terms. 2. With the global optimization scheme, full projection information may be utilized by some embodiments of c-MGIR for every iteration process to update both moving and static volumes, which may fundamentally overcome the under-sampling issue faced by other CS-based algorithms.)

Consider Claims 3, and 9. 
The combination of Chen, Zhu and Urman teaches: 
3. The method as recited in claim 1, further comprising: extracting information associated with an illuminated region from the 2D CBCT image. / 9. (New) The method as recited in claim 8, further comprising: extracting information associated with an illuminated region from the specific 2D CBCT image.(Chen: [0062]-[0071], [0167]; Zhu: [0045] In an example of the embodiment, the plurality of two dimensional estimated error projection images can be subtracted from the plurality of two-dimensional cone beam projection images to generate a plurality of two-dimensional corrected cone beam projection images. Once the plurality of two-dimensional corrected cone beam projected images has been generated, a three-dimensional corrected CBCT image of the subject can be constructed from the plurality of two-dimensional corrected cone beam projection images. [0053] A CBCT scan was carried out on the same phantom with a narrowly opened collimator, a fanbeam equivalent geometry where scatter is inherently suppressed, and reconstructed in mm-1. Note that the fan-beam
scan, employed to obtain reference images in this study, was different from the MDCT scan, which is often called "fanbeam CT'' by some researchers. Based on the CBCT and the MDCT reconstruction values in the same regions of interest (ROIs), an affine function was obtained and used as the calibration formula. Urman: [0042] Alternatively or additionally, scanner-specific preprocessing may be applied. For example, images may be converted from Digital Imaging and Communications in Medicine (DICOM) format to NifTI. [0043] Process 100 continues in Step S3, which is masking of abnormal regions in the head. Step S3 is implemented only if a tumor or other abnormality (e.g., skull defects/ flaps) exists in the patient MRI images. In step S3, these abnormal regions are masked out as depicted in image 300 in FIG. 3. Optionally, the regions that are masked may extend beyond the tumor/abnormality if necessary so as to include all regions in which the normal structure of the brain has been significantly disturbed due to the presence of the tumor or other defects.)

Consider Claims 4, 10 and 17.
The combination of Chen, Zhu and Urman teaches: 
4. (New) The method as recited in claim 3, wherein the generating of the image mask further comprises: generating a reconstruction area for the 2D CBCT image based on the information associated with the illuminated region; and assigning a data value to the corresponding data-field in the image mask that is associated with the specific pixel based on a determination of whether the specific pixel is within a boundary of the reconstruction area for the 2D CBCT image. / 10. (New) The method as recited in claim 9, wherein the generating of the image mask further comprises: generating a reconstruction area for the specific 2D CBCT image based on the information associated with the illuminated region; and assigning a data value to the corresponding data-field in the image mask that is associated with the specific pixel based on a determination of whether the specific pixel is within a boundary of the reconstruction area for the specific 2D CBCT image. / 17. (New) The registration-enhancement system of claim 16, wherein the instructions for generating of the image mask further cause the system to: generate a reconstruction area for the 2D CBCT image based on the information associated with the illuminated region; and assign a data value to the corresponding data-field in the image mask that is associated with the specific pixel based on a determination of whether the specific pixel is within a boundary of the reconstruction area for the 2D  (Chen: [0062]-[0071], [0066] Finally, the common-mask U may be computed by classifying all of the voxels into two types (stationary and moving components) with threshold T of M using Equation 20. [0067] Once the common-mask U is computed, it can be applied to the solution, x,, of equation (17) to obtain the initial m, and s to start the optimization process of equation (15) and (16). In this manner, the whole process of reconstruction can be much more efficient because the initial solution is already a good one. [0167] Also, data structures may be stored in computer-readable media in any suitable form. Zhu: [0045] In an example of the embodiment, the plurality of two dimensional estimated error projection images can be subtracted from the plurality of two-dimensional cone beam projection images to generate a plurality of two-dimensional corrected cone beam projection images. Once the plurality of two-dimensional corrected cone beam projected images has been generated, a three-dimensional corrected CBCT image of the subject can be constructed from the plurality of two-dimensional corrected cone beam projection images. [0053] A CBCT scan was carried out on the same phantom with a narrowly opened collimator, a fanbeam equivalent geometry where scatter is inherently suppressed, and reconstructed in mm-1. Note that the fan-beam
scan, employed to obtain reference images in this study, was different from the MDCT scan, which is often called "fanbeam CT'' by some researchers. Based on the CBCT and the MDCT reconstruction values in the same regions of interest (ROIs), an affine function was obtained and used as the calibration formula. Urman: [0042] Alternatively or additionally, scanner-specific preprocessing may be applied. For example, images may be converted from Digital Imaging and Communications in Medicine (DICOM) format to NifTI. [0043] Process 100 continues in Step S3, which is masking of abnormal regions in the head. Step S3 is implemented only if a tumor or other abnormality (e.g., skull defects/ flaps) exists in the patient MRI images. In step S3, these abnormal regions are masked out as depicted in image 300 in FIG. 3. Optionally, the regions that are masked may extend beyond the tumor/abnormality if necessary so as to include all regions in which the normal structure of the brain has been significantly disturbed due to the presence of the tumor or other defects.)

Consider Claims 5, and 11-12. 
The combination of Chen, Zhu and Urman teaches: 
5. (New) The method as recited in claim 3, wherein the information associated with the illuminated region includes Digital Imaging and Communications in Medicine (DICOM) Reconstruction Target Center, DICOM Reconstruction Diameter, or DICOM Reconstruction Target Center and DICOM Reconstruction Diameter. / 11. (New) The method as recited in claim 10, wherein the information associated with the illuminated region includes Digital Imaging and Communications in Medicine (DICOM) Reconstruction Target Center, DICOM Reconstruction Diameter, or DICOM Reconstruction Target Center and DICOM Reconstruction Diameter. / 12. (New) The method as recited in claim 11, wherein the information associated with the illuminated region extracted from each of the plurality of 2D CBCT images includes identical DICOM Target Center and DICOM Reconstruction Diameter.. (Chen: [0062]-[0071], 0066] Finally, the common-mask U may be computed by classifying all of the voxels into two types (stationary and moving components) with threshold T of M using Equation 20. [0067] Once the common-mask U is computed, it can be applied to the solution, x,, of equation (17) to obtain the initial m, and s to start the optimization process of equation (15) and (16). In this manner, the whole process of reconstruction can be much more efficient because the initial solution is already a good one. [0167] Also, data structures may be stored in computer-readable media in any suitable form. For simplicity of illustration, data structures may be shown to have fields that are related through location in the data structure. Such relationships may likewise be achieved by assigning storage for the fields with locations in a computer-readable medium that conveys relationship between the fields. However, any suitable mechanism may be used to establish a relationship between information in fields of a data structure, including through the use of pointers, tags or other mechanisms that establish relationship between data elements. Urman: [0042] Alternatively or additionally, scanner-specific preprocessing may be applied. For example, images may be converted from Digital Imaging and Communications in Medicine (DICOM) format to NifTI. [0043] Process 100 continues in Step S3, which is masking of abnormal regions in the head. Step S3 is implemented only if a tumor or other abnormality (e.g., skull defects/ flaps) exists in the patient MRI images. In step S3, these abnormal regions are masked out as depicted in image 300 in FIG. 3. Optionally, the regions that are masked may extend beyond the tumor/abnormality if necessary so as to include all regions in which the normal structure of the brain has been significantly disturbed due to the presence of the tumor or other defects.)

Consider Claims 6, 13 and 19. 
The combination of Chen, Zhu and Urman teaches: 
6. (New) The method as recited in claim 4, wherein the generating of the image mask further comprises: assigning a material type and density value associated with the  (Chen: [0062]-[0071], [0066] Finally, the common-mask U may be computed by classifying all of the voxels into two types (stationary and moving components) with threshold T of M using Equation 20. [0067] Once the common-mask U is computed, it can be applied to the solution, x,, of equation (17) to obtain the initial m, and s to start the optimization process of equation (15) and (16). In this manner, the whole process of reconstruction can be much more efficient because the initial solution is already a good one. [0067] Once the common-mask U is computed, it can be applied to the solution, x,, of equation (17) to obtain the initial m, and s to start the optimization process of equation (15) and (16). In this manner, the whole process of reconstruction can be much more efficient because the initial solution is already a good one. [0070] To evaluate the performance of the some embodiments of c-MGIR, data for both a numerical phantom and a lung cancer patient were analyzed. The numerical phantom is a dynamic chest phantom that simulates respiratory motion by expanding, shrinking, and/or laterally moving two circular objects located inside the chest wall of the phantom. A five seconds cycle was set for the phantom breathing motion with a cosine function for the motion amplitude. Six hundred simulated projections were acquired in a virtual full-gantry rotation. The projections were then sorted into 40 phases, which resulted in 15 projections available for each phase reconstruction. Five different algorithms were used for the image reconstructions. They were: 1) the FDK algorithm, 2) the Conventional Total Variation (CTV) Algorithm; and 3) the Prior Image Constrained Compressed Sensing (PICCS) algorithm, 4) the MCIR algorithm and 5) some embodiments of the c-MGIR algorithm. [0167]; Urman: [0042] Alternatively or additionally, scanner-specific preprocessing may be applied. For example, images may be converted from Digital Imaging and Communications in Medicine (DICOM) format to NifTI. [0043] Process 100 continues in Step S3, which is masking of abnormal regions in the head. Step S3 is implemented only if a tumor or other abnormality (e.g., skull defects/ flaps) exists in the patient MRI images. In step S3, these abnormal regions are masked out as depicted in image 300 in FIG. 3. Optionally, the regions that are masked may extend beyond the tumor/abnormality if necessary so as to include all regions in which the normal structure of the brain has been significantly disturbed due to the presence of the tumor or other defects.)

Consider Claims 7, 14 and 20. 
The combination of Chen, Zhu and Urman teaches: 
7. (New) The method as recited in claim 1, wherein the generating of the registered image further comprises: selecting a first pixel from the 2D CBCT image and a second pixel from the 2D CT image; extracting from the image mask a first data-field associated with the first pixel; and determining whether to use the first pixel to perform the DIR operation based on a data value assigned to the first data-field. /   14. (New) The  (Chen: [0062]-[0071], [0066] Finally, the common-mask U may be computed by classifying all of the voxels into two types (stationary and moving components) with threshold T of M using Equation 20. [0067] Once the common-mask U is computed, it can be applied to the solution, x,, of equation (17) to obtain the initial m, and s to start the optimization process of equation (15) and (16). In this manner, the whole process of reconstruction can be much more efficient because the initial solution is already a good one. [0067] Once the common-mask U is computed, it can be applied to the solution, x,, of equation (17) to obtain the initial m, and s to start the optimization process of equation (15) and (16). In this manner, the whole process of reconstruction can be much more efficient because the initial solution is already a good one. [0070] To evaluate the performance of the some embodiments of c-MGIR, data for both a numerical phantom and a lung cancer patient were analyzed. The numerical phantom is a dynamic chest phantom that simulates respiratory motion by expanding, shrinking, and/or laterally moving two circular objects located inside the chest wall of the phantom. A five seconds cycle was set for the phantom breathing motion with a cosine function for the motion amplitude. Six hundred simulated projections were acquired in a virtual full-gantry rotation. The projections were then sorted into 40 phases, which resulted in 15 projections available for each phase reconstruction. Five different algorithms were used for the image reconstructions. They were: 1) the FDK algorithm, 2) the Conventional Total Variation (CTV) Algorithm; and 3) the Prior Image Constrained Compressed Sensing (PICCS) algorithm, 4) the MCIR algorithm and 5) some embodiments of the c-MGIR algorithm. [0167]; Urman: [0042] Alternatively or additionally, scanner-specific preprocessing may be applied. For example, images may be converted from Digital Imaging and Communications in Medicine (DICOM) format to NifTI. [0043] Process 100 continues in Step S3, which is masking of abnormal regions in the head. Step S3 is implemented only if a tumor or other abnormality (e.g., skull defects/ flaps) exists in the patient MRI images. In step S3, these abnormal regions are masked out as depicted in image 300 in FIG. 3. Optionally, the regions that are masked may extend beyond the tumor/abnormality if necessary so as to include all regions in which the normal structure of the brain has been significantly disturbed due to the presence of the tumor or other defects.)

Claim 9. The combination of Chen, Zhu and Urman teaches: The method as recited in claim 8, further comprising: performing an automatic organ segmentation or a contour propagation on the object based on the plurality of registered images. (Urman: [0041] In many cases, background noise and aliasing may be present and may deteriorate the quality of the head model created using deformable templates. In particular, when background noise is present, the contour of the skull obtained during model creation is often inaccurate and includes part of the background. Accordingly, some embodiments may implement various thresholding schemes known to persons skilled in the relevant arts to remove background noise and aliasing. Aliasing as referred herein relates to an artifact in MRI images that results in a weak "shadow" of the subject being imaged to appear in the background (i.e., the shadow is caused by aliasing). The shadow is typically upside down and directly attached to the main image. In this case, a thresholding scheme may be used to remove the weak shadow in the background. One example of a thresholding scheme that may be used to enhance image quality is a semi-automatic method in which the user selects a single value representing the background noise and the software applies this value as a threshold to automatically detect the contour of the scalp and zero the intensity of the background noise slice by slice. [0042] Alternatively or additionally, scanner-specific preprocessing may be applied. For example, images may be converted from Digital Imaging and Communications in Medicine (DICOM) format to NifTI. [0043] Process 100 continues in Step S3, which is masking of abnormal regions in the head. Step S3 is implemented only if a tumor or other abnormality (e.g., skull defects/ flaps) exists in the patient MRI images. In step S3, these abnormal regions are masked out as depicted in image 300 in FIG. 3. Optionally, the regions that are masked may extend beyond the tumor/abnormality if necessary so as to include all regions in which the normal structure of the brain has been significantly disturbed due to the presence of the tumor or other defects)

Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Flohr; Thomas et al., US 20110280458 A1, Method For The Reduction Of Image Artifacts, In Particular Of Metal Artifacts, In CT Image Data
Yi; Byong Yong et al., US 20170156690 A1, Techniques for Suppression of Motion Artifacts in Medical Imaging
Simon; Sven et al., US 20160371863 A1, METHOD AND COMPUTER PROGRAM PRODUCT FOR GENERATING AN ARTEFACT REDUCED VOXEL DATA RECORD
Kumar; Dinesh et al., US 20140073907 A1, SYSTEM AND METHOD FOR IMAGE GUIDED MEDICAL PROCEDURES
Chen; Yunmei et al., US 10388036 B2, Common-mask guided image reconstruction for enhanced four-dimensional cone-beam computed tomography
Zhang; Tiezhi et al., US 9339243 B2, Image guided radiotherapy with dual source and dual detector arrays tetrahedron beam computed tomography
Kuusela; Esa et al., US 20180185669 A1, INTERACTIVE DOSE MANIPULATION USING PRIORITIZED CONSTRAINTS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



2662


March 12, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662